                                  1   DANIEL LOW, SBN 218387                      MICHELLE M. LA MAR (SBN 163038)
                                      dlow@kotchen.com                            mlamar@loeb.com
                                  2   DANIEL KOTCHEN (pro hac vice)               TERRY D. GARNETT (SBN 151212)
                                      dkotchen@kotchen.com                        tgarnett@loeb.com
                                  3   MICHAEL von KLEMPERER (pro hac vice)        ERIN M. SMITH (SBN 235039)
                                      MvK@kotchen.com                             esmith@loeb.com
                                  4   LINDSEY GRUNERT (pro hac vice)              LOEB & LOEB LLP
                                      lgrunert@kotchen.com                        10100 Santa Monica Blvd., Suite 2200
                                  5   AMY ROLLER (pro hac vice)                   Los Angeles, CA 90067
                                      aroller@kotchen.com                         Telephone: 310.282.2000
                                  6   KOTCHEN & LOW LLP                           Facsimile: 310.282.2200
                                      1745 Kalorama Road NW, Suite 101
                                  7   Washington, DC 20009                        Attorneys for Defendant Tata
                                      Telephone: 202.471.1995                     Consultancy Services Ltd.
                                  8
                                      Attorneys for Plaintiff and the Class
                                  9
                            10                                     UNITED STATES DISTRICT COURT

                            11                                    NORTHERN DISTRICT OF CALIFORNIA

                            12                                           OAKLAND DIVISION

                            13
                                      BRIAN BUCHANAN,                             Case No.: 4:15-cv-01696-YGR
                            14
                                                     Plaintiff,                   Assigned to Hon. Yvonne Gonzalez
                            15                                                    Rogers
                                               v.
                            16
                                      TATA CONSULTANCY SERVICES,                  JOINT STATEMENT REGARDING
                            17        LTD.,                                       SETTLEMENT AND JOINT
                                                                                  REQUEST TO EXTEND
                            18                       Defendant.                   COMPLIANCE HEARING TO
                                                                                  APRIL 12, 2019; [PROPOSED]
                            19                                                    ORDER
                            20                                                    *AS MODIFIED BY THE COURT*
                            21                                                    CLASS ACTION
                            22
                                                                                  Hearing Date: April 5, 2019
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb
                                                                                            STATEMENT AND STIP AND [PROPOSED]
                                      17581827.1                                            ORDER RE COMPLIANCE HEARING DATE
A Limited Liability Partnership
    Including Professional
         Corporations
                                      205625-10015                                                    CASE NO.: 4:15-CV-01696-YGR
                                  1            Pursuant to the Court’s Order Vacating Date and Setting Compliance Hearing (Dkt.
                                  2   No. 714), the parties submit this Joint Statement regarding settlement of the above-
                                  3   captioned matter, as well as settlement of the class action, Slaight et al. vs. Tata
                                  4   Consultancy Services, Ltd., Case No. 4:15-cv-01696-YGR.
                                  5            Since informing the Court of the settlement-in-principle (Dkt. No. 711), the parties
                                  6   have been working diligently to prepare the necessary settlement documentation. The
                                  7   settlement in principle is global, and resolves not only the Buchanan action and the class
                                  8   action pending before this Court, but also includes settlement of a case pending in the
                                  9   United States District Court for the District of New Jersey, as well as settlement of
                            10        numerous arbitrations and EEOC charges. The parties anticipate that they will complete
                            11        the settlement agreement by April 12, 2019. Accordingly, the parties respectfully request
                            12        that the Court extend the compliance hearing from April 5, 2019 to April 12, 2019.
                            13
                                      Dated: March, 29, 2019                      KOTCHEN & LOW LLP
                            14
                                                                                  By:      /s/Daniel Kotchen
                            15
                                                                                        Daniel Kotchen
                            16                                                          Attorney for Plaintiffs and the Class
                            17
                                                                                  LOEB & LOEB LLP
                            18
                                                                                  By:       /s/ Michelle La Mar
                            19                                                          Michelle La Mar
                            20                                                          Attorney for Tata Consultancy Services, Ltd.

                            21
                            22        The Court CONTINUES the compliance hearing currently scheduled for April 5, 2019 to

                            23        Friday, April 19, 2019.

                            24        PURSUANT TO STIPULATION, IT IS SO ORDERED:

                            25         Dated: April 3, 2019
                            26                                                   Honorable Yvonne Gonzales Rogers
                                                                                 United States District Judge
                            27
                            28

      Loeb & Loeb
                                                                                                     STATEMENT AND STIP AND [PROPOSED]
                                      17581827.1
A Limited Liability Partnership                                                         1            ORDER RE COMPLIANCE HEARING DATE
    Including Professional            205625-10015                                                             CASE NO.: 4:15-CV-01696-YGR
         Corporations
